Exhibit 10.1 THIRD AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO OTHER LOAN DOCUMENTS AND CONSENT AND WAIVER THIS THIRD AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO OTHER LOAN DOCUMENTS AND CONSENT AND WAIVER (this “ Amendment ”), dated as of June 7, 2013, is by and among HAMPSHIRE GROUP, LIMITED , a Delaware corporation (“ Parent ”), HAMPSHIRE BRANDS, INC . (f/k/a Hampshire Designers, Inc.), a Delaware corporation (“ Hampshire Brands ”), HAMPSHIRE SUB II, INC . (f/k/a Item-Eyes, Inc.), a Delaware corporation (“ Hampshire Sub II ”), SCOTT JAMES, LLC , a Delaware limited liability company (“ Scott James ”), and HAMPSHIRE INTERNATIONAL, LLC , a Delaware limited liability company (“ Hampshire International ”; Hampshire Brands, Hampshire Sub II, Scott James and Hampshire International are herein collectively called the “ Borrowers ” and each individually, a “ Borrower ”), THE PERSONS IDENTIFIED AS THE LENDERS ON THE SIGNATURE PAGES HERETO (the “ Lenders ”), and WELLS FARGO CAPITAL FINANCE, LLC , a Delaware limited liability company, as agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the “ Agent ”). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement dated as of October 28, 2010 (as amended by that certain First Amendment to Credit Agreement and Consent dated as of August 15, 2011, that certain Second Amendment to Credit Agreement and Amendment to Other Loan Documents dated as of April 30, 2012, and as further amended or modified from time to time prior to the date hereof, collectively, the “ Credit Agreement ”) among Parent, the Borrowers, the Lenders, and the Agent, the Lenders have extended commitments to make certain credit facilities available to the Borrowers; and WHEREAS, Parent intends to sell substantially all of the Business (as defined in the Scott James APA (as defined below)) consisting of the Scott James clothing line to Scott James Company, LLC (“ Purchaser ”) and SJ Trademark, LLC (“ IP Purchaser ”, and collectively with Purchaser, the “ Purchasers ”) pursuant to that certain Asset Purchase Agreement, dated as of June 7, 2013, among Parent, Purchasers and Scott Kuhlman (the “ Scott James APA ”), in the form attached hereto as Exhibit “A ” (the “ Scott James Sale ”); and WHEREAS, Parent and Borrowers have requested that Agent and the Lenders (i) consent to the Scott James Sale, and (ii) amend the Credit Agreement and certain of the other Loan Documents, and Agent and the Lenders are willing to do so on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the agreements herein contained and other good and valuable consideration, the parties hereby agree as follows: PART I
